947 F.2d 953
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Debbie GREGG;  Carol Lee;  Plaintiffs-Appellants,v.Bud DAVIS, individually and as Sheriff of PottawatomieCounty, State of Oklahoma;  Pottawatomie County,State of Oklahoma, Defendants-Appellees.
No. 91-6120.
United States Court of Appeals, Tenth Circuit.
Oct. 15, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.   See Fed.R.App.P. 34(f);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
The issues in this appeal are whether the plaintiffs, former employees of a county sheriff's department, made a sufficient showing of a possible violation of either a property right or a liberty interest to require denial of the defendants' motion for summary judgment on their 42 U.S.C. § 1983 claim.   The district court has properly analyzed the issues in the appeal, and we affirm for substantially the reasons set forth in the district court's order of February 28, 1991.   See also Carnes v. Parker, 922 F.2d 1506, 1511 (10th Cir.1991) (applying Oklahoma law, "we cannot imply from a list of grounds for termination or a simple reference to possible disciplinary action any contractual right promising continued employment");   Melton v. City of Oklahoma City, 928 F.2d 920, 928 (10th Cir.1991) (en banc) (liberty interest not infringed unless employer makes public untruthful statements concerning discharged employee), petition for cert. filed, 60 U.S.L.W. 3046 (U.S. July 2, 1991) (No. 91-29).


3
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3